           Case 2:18-cv-00929-PMW Document 2 Filed 12/04/18 Page 1 of 63



Monica S. Call (#11361)
monica.call@stoel.com
STOEL RIVES LLP
201 South Main Street, Suite 1100
Salt Lake City, UT 84111-4904
Telephone: (801) 328-3131
Facsimile: (801) 578-6999

Daren S. Garcia (pro hac vice application forthcoming)
dsgarcia@vorys.com
Rodney A. Holaday (pro hac vice application forthcoming)
raholaday@vorys.com
VORYS, SATER, SEYMOUR AND PEASE LLP
52 East Gay Street
Columbus, OH 43215
Telephone: (614) 464-8356
Facsimile: (614) 719-5112

Attorneys for Skullcandy, Inc.

                   IN THE UNITED STATES DISTRICT COURT
                FOR THE DISTRICT OF UTAH, CENTRAL DIVISION
SKULLCANDY, INC., a Delaware        :     Case No:
corporation,
                                    :
                                    :
              Plaintiff,
                                    :     COMPLAINT
                                    :
      v.
                                    :     JURY DEMANDED
                                    :
ZACHARY ZELTZER, an
                                    :
individual, LAUREN ZELTZER, an
                                    :
individual, ZMZ GLOBAL INC., a
                                    :
New Jersey corporation, DIALECTIC
                                    :
DISTRIBUTION LLC, a New Jersey
                                    :
limited liability company, and JOHN
                                    :
DOES 1-100,
                                    :
                                    :
              Defendants.
                                    :



99387622.1 0043664-00008
           Case 2:18-cv-00929-PMW Document 2 Filed 12/04/18 Page 2 of 63



         Plaintiff Skullcandy, Inc., (“Skullcandy”) brings this action against

Defendants Zachary Zeltzer (“Zachary Zeltzer”), Lauren Zeltzer (“Lauren

Zeltzer”), ZMZ Global Inc. (“ZMZ Global”), Dialectic Distribution LLC

(“Dialectic Distribution”), and John Does 1-100 (“Doe Defendants”) (collectively,

“Defendants”) for trademark infringement in violation of the Lanham Act, 15

U.S.C. § 1114; unfair competition in violation of the Lanham Act, 15 U.S.C.

§ 1125(a); trademark dilution in violation of the Lanham Act, 15 U.S.C.

§ 1125(c); common law trademark infringement; deceptive trade practices in

violation of Utah Code Ann. § 13-11a-3, and unfair competition in violation of

Utah Code Ann. § 13-5a-102.                 These claims arise out of Defendants’

misappropriation of Skullcandy’s trademarks in connection with Defendants’

unlawful and unauthorized sale of Skullcandy®-brand products on the Internet,

including the sale of materially different and non-genuine products bearing

Skullcandy’s trademarks that are not subject to, do not abide by, and interfere with

Skullcandy’s quality controls. In support of its complaint, Skullcandy alleges as

follows:

                                          PARTIES

         1.        Plaintiff Skullcandy is a corporation, organized under the laws of the

State of Delaware, with its principal place of business located in Park City, Utah.




99387622.1 0043664-00008                       2
           Case 2:18-cv-00929-PMW Document 2 Filed 12/04/18 Page 3 of 63



         2.        Zachary Zeltzer is an individual who, upon information and belief,

resides at 35 Afterglow Way, Montclair, New Jersey 07042 and may be served

with process there or anywhere else he may be found. Upon information and

belief, Zachary Zeltzer operates or assists in the operation of a storefront called

“TECHMATIC” on www.amazon.com (“Amazon”).

         3.        Lauren Zeltzer is an individual who, upon information and belief,

resides at 35 Afterglow Way, Montclair, New Jersey 07042 and may be served

with process there or anywhere else she may be found. Upon information and

belief, Lauren Zeltzer operates or assists in the operation of the Amazon storefront

“TECHMATIC.”

         4.        ZMZ Global is a corporation, organized under the laws of the State of

New Jersey, with its principal place of business located at 1275 Bloomfield

Avenue, Suite 66, Fairfield, New Jersey 07004. Upon information and belief,

ZMZ Global operates or assists in the operation of the Amazon storefront

“TECHMATIC.”

         5.        Dialectic Distribution is a limited liability company, organized under

the laws of the State of New Jersey, with its principal place of business located at

1275 Bloomfield Avenue, Suite 66, Fairfield, New Jersey 07004.                     Upon

information and belief, Dialectic Distribution operates or assists in the operation of

the Amazon storefront “TECHMATIC.”


99387622.1 0043664-00008                       3
           Case 2:18-cv-00929-PMW Document 2 Filed 12/04/18 Page 4 of 63



         6.        The true names, involvement, and capacities, whether individual,

corporate, associated or otherwise of the Doe Defendants are unknown to

Skullcandy. Therefore, Skullcandy sues these defendants by a fictitious name.

Skullcandy is informed and believes, and on that basis alleges, that each of the Doe

Defendants sued herein is responsible in some manner for the events and

occurrences referred to herein or otherwise interested in the outcome of the

dispute. When the true names, involvement, and capacities of these parties are

ascertained, Skullcandy will seek leave to amend this Complaint accordingly.

                                      JURISDICTION

         7.        This Court has subject matter jurisdiction over this matter pursuant to

28 U.S.C. § 1331, 28 U.S.C. § 1338, and 28 U.S.C. § 1367. Skullcandy’s federal

claims are predicated on 15 U.S.C. § 1114 and 15 U.S.C. § 1125(a) and (c), and its

claims arising under the laws of the State of Utah are substantially related to its

federal claims such that they form part of the same case or controversy under

Article III of the United States Constitution.

         8.        This Court has personal jurisdiction under the Due Process Clause

because Defendants have expressly aimed tortious activities toward the State of

Utah and established sufficient minimum contacts with Utah by, among other

things, advertising and selling infringing Skullcandy products to consumers within

Utah through one or more highly interactive commercial websites with the


99387622.1 0043664-00008                       4
           Case 2:18-cv-00929-PMW Document 2 Filed 12/04/18 Page 5 of 63



knowledge that Skullcandy is located in Utah and is harmed in Utah as a result of

Defendants’ sales of infringing Skullcandy products to Utah residents. Defendants

have known that Skullcandy is located in Utah, among other reasons, because they

have received cease-and-desist letters that identify Skullcandy as a corporation

located in Utah and because the Skullcandy products they are selling identify

Skullcandy as a company located in Park City, Utah. Skullcandy’s claims arise out

of, among other things, Defendants’ sales of infringing Skullcandy products to

Utah residents.

                                         VENUE

         9.        Venue is properly founded in this judicial district pursuant to 28

U.S.C. § 1391(b) because a substantial part of the events or omissions giving rise

to Skullcandy’s claims occurred within this judicial district or, in the alternative,

because a Defendant is subject to personal jurisdiction in this district.

                               FACTUAL ALLEGATIONS

A.       Skullcandy and Its Trademarks

         10.       Skullcandy develops, manufactures, markets, and sells headphones

and speakers. Skullcandy sells its products through its own website and also

through its network of Authorized Distributors and Authorized Resellers

(collectively, “Authorized Dealers”).




99387622.1 0043664-00008                     5
           Case 2:18-cv-00929-PMW Document 2 Filed 12/04/18 Page 6 of 63



         11.       Skullcandy devotes a significant amount of time, energy, and

resources toward protecting the value of its brand, products, name, and reputation.

By distributing products exclusively through its own website and its Authorized

Dealers, Skullcandy is able to ensure the well-being and satisfaction of consumers

and maintain the integrity and reputation of the Skullcandy brand. In the highly

competitive audio electronics market, quality and customer service are a

fundamental part of the consumer’s decision to purchase a product.

         12.       To promote and protect the Skullcandy brand, Skullcandy has

registered numerous trademarks with the United States Patent and Trademark

Office with respect to its brand and products, including but are not limited to,

SKULLCANDY® (U.S. Trademark Registration Nos. 3,381,050, 3,726,304,

3,788,707, 3,168,695, 4,396,791, 4,622,094, 4,724,445, 5,166,615, and 5,215,305);

CRUSHER® (U.S. Trademark Registration No. 4,573,153); HESH® (U.S.

Trademark           Registration   No.   4,573,154);   METHOD®   (U.S.   Trademark

Registration No. 4,800,154); and SMOKIN’ BUDS® (U.S. Trademark Reg. No.

4,695,063) (collectively, the “Skullcandy Trademarks”).

         13.       The registration for each of the Skullcandy Trademarks is valid,

subsisting, and in full force and effect.




99387622.1 0043664-00008                      6
           Case 2:18-cv-00929-PMW Document 2 Filed 12/04/18 Page 7 of 63



         14.       Skullcandy filed the SKULLCANDY® trademark on January 10,

2006, and it was registered on November 7, 2006. Skullcandy has actively used

the SKULLCANDY® trademark since that time.

         15.       Skullcandy actively uses, advertises, and markets all of the

Skullcandy Trademarks in commerce throughout the United States.

         16.       Skullcandy was founded in 2003 and has advertised, promoted, and

sold products in interstate commerce under the Skullcandy name and trademark

since that time. Examples of the types of products sold under the Skullcandy name

and trademark are depicted below:




         17.       Consumers recognize the Skullcandy Trademarks as being associated

with high quality headphones and speakers in the audio electronics market.

         18.       Consumers associate the Skullcandy Trademarks with the quality and

innovation of Skullcandy’s products, which have been remarkably consistent and

dependable since the company’s founding in 2003. For the past 15 years and


99387622.1 0043664-00008                     7
           Case 2:18-cv-00929-PMW Document 2 Filed 12/04/18 Page 8 of 63



counting, Skullcandy has committed to taking all possible measures to guarantee

high quality, innovative, and long-lasting products.

         19.       In 2008, Fortune Magazine praised Skullcandy products as “the

world’s coolest ear bud.” See Michael Copeland, The world’s coolest ear buds,

FORTUNE                    MAGAZINE               (Dec.            8,           2008),

http://archive.fortune.com/2008/12/30/technology/copeland_skullcandy.fortune

/index.htm.

         20.       For all of these reasons, the Skullcandy Trademarks are widely

recognized by the general public of the United States, and Skullcandy is widely

recognized as the source of products bearing the Skullcandy Trademarks.

         21.       Due to the superior quality and exclusive distribution of Skullcandy

products, and because Skullcandy is uniquely recognized as the source of these

high quality products, the Skullcandy Trademarks have substantial value.

B.       Online Marketplaces and the Challenges They Present to Skullcandy
         Product Quality

         22.       E-commerce retail sales have exploded over the past decade. From

2007 to the beginning of 2018, the percentage of total retail sales in the United

States that were completed through e-commerce channels rose from 3.1 to 9.1

percent. See Stefany Zaroban, U.S. e-commerce sales grow 16.0% in 2017,

DIGITAL COMMERCE 360 (Feb. 16, 2018)

https://www.digitalcommerce360.com/2017/02/17/us-e-commerce-sales-grow-
99387622.1 0043664-00008                      8
           Case 2:18-cv-00929-PMW Document 2 Filed 12/04/18 Page 9 of 63



156-2016/; E-Commerce Retail Sales as a Percent of Total Sales, FEDERAL

RESERVE BANK OF ST. LOUIS (May 17, 2018),

https://fred.stlouisfed.org/series/ECOMPCTSA.

         23.       In 2017, consumers spent $453.46 billion on e-commerce sales, a 16

percent increase from 2016. The massive growth in e-commerce is being driven

largely by sales on online marketplaces. For example, in 2017 United States

consumers spent $189.61 billion in e-commerce sales on Amazon, a 30.1 percent

increase from 2016.

         24.       While the online marketplaces have created a great deal of

opportunity, they also challenge a manufacturer’s ability to control the quality and

efficacy of its products.

         25.       For example, consumers who purchase products through the online

marketplaces cannot touch, inspect, or interact with the product before purchasing

it and cannot select a different product if the one they choose is damaged or has

been tampered with; instead, consumers must trust that the product they select on

an online marketplace will arrive in the same condition and quality they expect and

typically receive from the manufacturer.

         26.       Significantly, the online marketplaces, like Amazon, also allow third

parties to sell products anonymously, without the third parties disclosing their true

identities to consumers.          Accordingly, any person who is able to obtain a


99387622.1 0043664-00008                      9
          Case 2:18-cv-00929-PMW Document 2 Filed 12/04/18 Page 10 of 63



manufacturer’s products through unauthorized diversion can sell them on online

marketplaces without having to reveal his or her identity to the consuming public.

This prevents the manufacturer and consumer from reaching unauthorized

marketplace sellers, like Defendants, to ensure that the manufacturer’s quality

requirements were addressed and to address any quality concerns.

         27.       Unauthorized sellers commonly sell diverted products that are of

compromised quality or mix fake or diluted products in shipments to unwitting

consumers. See Scott Cohn, Greed Report: Your quest for savings could land you

in the ‘gray market’, (Sept. 8, 2016), https://www.cnbc.com/2016/09/08/greed-

report-your-quest-for-savings-could-land-you-in-the-gray-market.html.        Indeed,

there is an “epidemic” of counterfeit products being sold on online marketplaces

that diverters are exploiting because they know that consumers trust marketplaces

and assume that the products they are buying through the marketplaces are

genuine. See Spencer Soper, Amazon Gets Real About Fakes (Nov. 28, 2016, 7:00

AM),           https://www.bloomberg.com/news/articles/2016-11-28/amazon-gets-real-

about-fakes.

         28.       Because diverters, like Defendants, operate anonymously on

marketplaces and undertake great measures to maintain anonymity, manufacturers

have no ability to exercise their quality controls over the products sold by the

diverters or to ensure that these products meet the quality standards associated with


99387622.1 0043664-00008                    10
          Case 2:18-cv-00929-PMW Document 2 Filed 12/04/18 Page 11 of 63



the brand. A manufacturer’s inability to exercise control over the quality of its

products presents substantial risk of harm to consumers and to the brand at issue.

         29.       Online marketplaces also pose threats to a manufacturer’s ability to

maintain its goodwill, reputation, and brand integrity because online marketplaces’

construction and user interfaces suggest that all sellers on the marketplaces are all

selling the same product when—as is the case here—they are not.

         30.       When purchasing products on an online marketplace, customers

cannot easily distinguish between a manufacturer’s authorized and unauthorized

sellers. Indeed, on some online marketplaces, all sellers are listed under one

product listing, making it practically impossible for consumers to ascertain which

sellers are authorized and subject to the brand’s quality standards and which sellers

are selling unauthorized products outside of the manufacturer’s quality controls.

Unlike brick-and-mortar channels where a consumer can select another product

from the shelf when the initial product selected appears to be of compromised

quality, online-marketplace consumers must trust that the product appearing on

their doorstep meets normal quality standards. This reality requires manufacturers

to implement quality control-programs tailored to their online-marketplace

channels to protect consumers and brand goodwill.

         31.       When a customer purchases a product on an online marketplace and

receives a damaged, defective, expired, or poor-quality product, the customer is


99387622.1 0043664-00008                     11
          Case 2:18-cv-00929-PMW Document 2 Filed 12/04/18 Page 12 of 63



more likely to associate the problem with the brand or manufacturer rather than the

anonymous seller.

         32.       Online marketplaces give disgruntled consumers a powerful and

convenient forum to air their grievances about problem products: online product

reviews. Any consumer dissatisfied with a product received can post a review on

the online marketplace for all other consumers to see. These reviews, which are

often permanently fixed, frequently criticize the brand or manufacturer of a

product rather than the particular online-marketplace seller that sold the product.

         33.       Product reviews on online marketplaces have a significant impact on a

brand’s reputation. Survey results show that 82 percent of United States adults

sometimes consult online reviews for information when they consider buying a

new product online and 40 percent “always” or “almost always” consult such

reviews. See Online Shopping and E-Commerce: 2. Online reviews, PEW

RESEARCH CENTER (Dec. 19, 2016)

http://www.pewinternet.org/2016/12/19/online-reviews/.

         34.       Consumers place extraordinary trust in online reviews. Indeed,

consumers are more than 10 times more likely to rely on consumer-generated

product reviews than product descriptions written by manufacturers. See Moms

Place Trust in Other Consumers, EMARKETER (Feb. 10, 2010)




99387622.1 0043664-00008                      12
          Case 2:18-cv-00929-PMW Document 2 Filed 12/04/18 Page 13 of 63



https://www.emarketer.com/Article/Moms-Place-Trust-Other-Consumers/

1007509.

         35.       Because of the reliance consumers place on online reviews, negative

online reviews can sound the death knell for a manufacturer’s online product

listings. According to one study, merely three negative online reviews will deter a

majority (67%) of online consumers from purchasing a particular product. See

Graham Charlton, How many bad reviews does it take to deter shoppers? (Apr. 12,

2011),         https://econsultancy.com/blog/7403-how-many-bad-reviews-does-it-take-

to-deter-shoppers.

C.       Skullcandy Has Been the Target of Negative Online Marketplace
         Reviews from Customers Who Purchased Products from Sellers, Like
         Defendants, That Did Not Abide by the Quality Controls that
         Skullcandy Requires Authorized Dealers to Follow

         36.       Brands are often victims of anonymous, unauthorized sellers on online

marketplaces who cause consumers to post negative reviews that injure brands’

goodwill and reputation.          Skullcandy has been the subject of negative online

marketplace reviews from customers who purchased products from sellers, like

Defendants, that did not abide by the quality controls that Skullcandy requires

Authorized Dealers to follow.

         37.       For example, on January 1, 2018, customer “aida lopez” complained

that she received a fake product: “First off these are not originals. I did a side by

side the ones i bought from the actual company and noticed that they do not have
99387622.1 0043664-00008                      13
          Case 2:18-cv-00929-PMW Document 2 Filed 12/04/18 Page 14 of 63



original stamping like the ones i own. The sound quality of these are horrible and

are made with very cheap material, i am returning them. Do not waste your money

or time on these. Spend the extra dollars and get the real original ones.”




         38.       On February 7, 2018, another customer, “Heyborne,” complained that

he received a fake product: “Update: After visiting a factory store I have confirmed

the headphones in this listing are indeed fakes. The samples on display and the

items on the shelves in the corporate store hold up to the originals I have owned for

years. I have owned several pair of Ink’d 2. These are NOT the same. In fact, like

other views, I have compared them side by side with a good pair and everything

about these is garbage. The cord is no longer soft rubber, but ‘plasticy’ and

narrower. Everything looks and feels cheaper. The control button is barely staying

together and the sound is hollow.”




99387622.1 0043664-00008                    14
          Case 2:18-cv-00929-PMW Document 2 Filed 12/04/18 Page 15 of 63



         39.       On February 7, 2018, another customer, “Ist,” complained that he

received a fake product: “OK… There is ‘Made in China’ and then there is a

‘Chinese Knockoff.’ This is the latter. These particular earbuds are SO poorly

made that a toddler can make out the flaws and faults! Plastic pieces sticking out,

filter falling out, buds not holding on… List goes on and on. I’ve also noticed that

at first when purchasing these they never mentioned anything about them selling

the earbuds ‘used.’ Now.. for some reason they are. Hmm.. Sketchy if you ask

me.”




         40.       On March 4, 2018, another customer, “Mr & Mrs Leal,” complained

that they received a broken product: “Broken on arrival. Mine arrived with no

bluetooth function, won’t ever be buying third party again.”




         41.       On April 4, 2018, another customer, “Vbalan,” complained that he

received a used product: “Product came yesterday. There was a crack on the frame.

Brown stains around the headphones. Especially obvious since it’s matt [sic] white

99387622.1 0043664-00008                    15
          Case 2:18-cv-00929-PMW Document 2 Filed 12/04/18 Page 16 of 63



in color. Box looks old and chipped at a side. I honestly think i was given a Used

pair Crushers. My first pair of expensive headphones that i’ve bought and i’m

genuinely disappointed. I am returning it.”




         42.       On August 31, 2018, another customer, “Pa Lor,” complained that he

received a defective product: “Just unboxed it and tried to power it on like it says

on the box but it didn’t power on. No light or anything when I tried to charge it. I

let it sit on the charger for 20 minutes but there was still no light or power

indicating that it was working.”




         43.       Upon information and belief, the foregoing complaints were made by

consumers who purchased products from unauthorized sellers of Skullcandy

products.




99387622.1 0043664-00008                     16
          Case 2:18-cv-00929-PMW Document 2 Filed 12/04/18 Page 17 of 63




D.       Skullcandy Has Implemented Strict Quality Controls to Combat the
         Problems Presented by the Online Marketplaces and to Protect the
         Value of the Skullcandy Trademarks

         44.       Recognizing the risks to its consumers and the reputational damage

caused by the illegal sale of non-genuine Skullcandy products by unauthorized

sellers like Defendants, Skullcandy implemented a quality control program that

applies to both brick and mortar retail settings and online sellers. The program is

intended to protect consumers and protect the value and goodwill associated with

the Skullcandy brand.

         45.       Skullcandy’s quality control program seeks to ensure that consumers

who buy Skullcandy products online receive products that feature all of the special

characteristics that consumers have come to expect from products sold under the

Skullcandy name.

         46.       The program seeks to minimize the likelihood in today’s increasingly

e-commerce driven market that poor quality products will reach consumers.

         47.       Skullcandy abides by its quality control requirements and requires its

Authorized Dealers to abide by them as well.

         48.       Skullcandy’s ability to exercise its quality controls is essential to the

integrity and quality of Skullcandy products, as well as the value of the Skullcandy

Trademarks and other intellectual property.




99387622.1 0043664-00008                       17
          Case 2:18-cv-00929-PMW Document 2 Filed 12/04/18 Page 18 of 63




E.       Authorized Dealers May Sell Skullcandy Products Only through
         Specific Channels and Must Adhere to Skullcandy’s Quality Controls
         and Customer Service Requirements

         49.       Skullcandy maintains strict quality controls over its products by

selling Skullcandy products exclusively to customers directly or to Authorized

Dealers.

         50.       Skullcandy permits Authorized Dealers to sell Skullcandy products

only in specific channels and requires Authorized Dealers to abide by applicable

Skullcandy policies and rules relating to quality controls, customer service, and

other sales practices (collectively, the “Skullcandy Rules”).

         51.       Authorized Distributors are permitted to sell Skullcandy products only

to Authorized Retailers. Skullcandy’s policies define an “Authorized Retailer” as

an individual or business that: (1) Skullcandy has approved as a seller of

Skullcandy products; (2) purchases and resells products as part of a commercial

enterprise and is not an End User of Skullcandy products; (3) has agreed to follow

the Skullcandy Rules, and (4) has not had its Authorized Retailer status revoked by

Skullcandy.

         52.       Authorized Retailers are permitted to sell Skullcandy products only to

End Users.           The Skullcandy Rules define an “End User” as a purchaser of

Skullcandy products who is the ultimate consumer of the products and who does

not intend to resell the products to a third party. Authorized Retailers are strictly


99387622.1 0043664-00008                      18
          Case 2:18-cv-00929-PMW Document 2 Filed 12/04/18 Page 19 of 63



prohibited from selling Skullcandy products to any person or entity the Authorized

Retailer knows or has reason to know intends to resell the products.

         53.       Authorized Retailers are permitted to sell Skullcandy products to End

Users on the Internet only if the products are sold on Permissible Websites.

Among other requirements, the Skullcandy Rules require that “Permissible

Websites”: (1) be operated by an Authorized Retailer in the Authorized Retailer’s

legal name or registered fictitious name; (2) conspicuously state the Authorized

Retailer’s legal name, mailing address, telephone number, and email address (i.e.,

Authorized Retailers cannot sell products anonymously); (3) not use any third-

party fulfillment service to store products or fulfill product orders, such that

customers could receive products that did not come from the Authorized Retailer’s

inventory; (4) use only images of Skullcandy products that were supplied by or

authorized by Skullcandy and keep all product descriptions accurate and up to

date; and (5) comply with various privacy, accessibility, and data security laws,

regulations, and industry standards.

         54.       All Authorized Dealers (Authorized Distributors and Authorized

Retailers) are prohibited from selling Skullcandy products on any third-party

online marketplace—such as Amazon, www.ebay.com, www.walmart.com, and

www.jet.com—without Skullcandy’s prior written consent.




99387622.1 0043664-00008                      19
          Case 2:18-cv-00929-PMW Document 2 Filed 12/04/18 Page 20 of 63



         55.       These restrictions are to ensure that Skullcandy knows who its

Authorized Dealers are, which ones are selling online and where they are selling

online, and how to immediately contact them in the event of any product quality

issues.

         56.       The Skullcandy Rules also require Authorized Dealers to adhere to

Skullcandy’s quality control requirements.

         57.       To ensure that customers receive the genuine and high-quality

products they expect from Skullcandy products, the Skullcandy Rules require that

Authorized Dealers inspect all products for damage, defects, and other non-

conformance and remove all such products from inventory. Further, to assist

Skullcandy in identifying any product quality issues, Authorized Dealers are

required to report any defects to Skullcandy.

         58.       The Skullcandy Rules also require that Authorized Dealers store

products in accordance with guidelines issued by Skullcandy. Importantly, for the

efficacy of Skullcandy products, Authorized Dealers must store products in a cool,

dry place, away from direct sunlight, extreme heat, and dampness and in

accordance with applicable laws, rules regulations, and any other storage

guidelines specified by Skullcandy.

         59.       To avoid consumer confusion and ensure that customers receive

genuine Skullcandy products, Authorized Dealers are prohibited from relabeling,


99387622.1 0043664-00008                    20
          Case 2:18-cv-00929-PMW Document 2 Filed 12/04/18 Page 21 of 63



repackaging, or altering Skullcandy products.              Authorized Dealers are also

prohibited from removing, translating, or modifying the contents of any label or

literature on or accompanying Skullcandy products. Further, Authorized Dealers

are prohibited from tampering with, defacing, or otherwise altering any identifying

information on Skullcandy products, including lot codes, batch codes, and serial

numbers.

         60.       Skullcandy further requires that its Authorized Dealers assist with any

recalls and other consumer safety information efforts.             To detect counterfeit

products, conduct recalls, and disseminate other warnings about its products,

Skullcandy places serial numbers on many of its products. Skullcandy’s serial

numbers allow it to keep track of which specific products have been sold to a

specific Authorized Dealer and alert Authorized Dealers if specific products ever

need to be recalled or receive other attention. The serial numbers also allow

Skullcandy to determine which Authorized Dealer a specific product was sold to

when a customer complains of poor quality and provides the serial number for the

product at issue.

         61.       The Skullcandy Rules also require that certain services be provided to

customers. For example, Authorized Retailers must familiarize themselves with

the features of all Skullcandy products kept in their inventory. This requirement

ensures that Authorized Retailers are uniquely qualified not only to recommend the


99387622.1 0043664-00008                      21
          Case 2:18-cv-00929-PMW Document 2 Filed 12/04/18 Page 22 of 63



Skullcandy products best suited for end-user consumers’ needs and well-being, but

also to advise end-user consumers on how to use Skullcandy products safely and

properly.

         62.       Following the sale of genuine Skullcandy products, Authorized

Retailers provide ongoing support to end-user consumers and are required to

provide expeditious customer service by responding promptly to consumer

inquiries.

         63.       If Skullcandy learns that an Authorized Dealer is selling Skullcandy

products of poor quality or is otherwise not adhering to Skullcandy’s quality

controls, Skullcandy conducts an investigation to determine the source of the

problem. The Skullcandy Rules require that Authorized Dealers cooperate with

Skullcandy’s investigation and disclose all information about where they obtained

Skullcandy products. Based on what its investigation reveals, Skullcandy has the

right to cease selling its products to Authorized Dealers and to terminate their

status as Authorized Dealers.

         64.       Skullcandy’s quality control requirements are legitimate, substantial,

and non-pretextual and have been implemented so that Skullcandy can control the

quality of goods manufactured and sold under the Skullcandy Trademarks, which

protects consumers and the value and goodwill associated with the Skullcandy

Trademarks.


99387622.1 0043664-00008                      22
          Case 2:18-cv-00929-PMW Document 2 Filed 12/04/18 Page 23 of 63



         65.       Skullcandy’s quality control requirements are also material because

they are designed to protect consumers and prevent them from receiving poor

quality products that could harm them or cause harm to Skullcandy’s reputation

and goodwill.

         66.       Consumers consider it material and relevant to their purchasing

decisions to know whether Skullcandy products are being sold by Authorized

Dealers that are subject to Skullcandy’s quality control requirements or whether

they are being sold by unauthorized sellers that are not subject to and do not abide

by Skullcandy’s quality controls and over whom Skullcandy is unable to exercise

its quality controls.

F.       Skullcandy Provides a Warranty Only for Products Subject to its
         Quality Controls

         67.       Skullcandy provides a two year limited manufacturer’s warranty (the

“Limited Warranty”) for all products sold to End Users by Authorized Retailers.

The Limited Warranty provides that, if at the time of purchase a product contained

a manufacturing defect or had been damaged by improper care prior to the time of

purchase, Skullcandy will (i) repair, (ii) replace, or (iii) provide a Warranty Credit

for the product for use on the Skullcandy online store.

         68.       Skullcandy extends the Limited Warranty only to products that were

sold by sellers subject to Skullcandy’s quality controls. Because products sold by

unauthorized sellers are not subject to Skullcandy’s quality controls and
99387622.1 0043664-00008                     23
          Case 2:18-cv-00929-PMW Document 2 Filed 12/04/18 Page 24 of 63



Skullcandy cannot ensure the quality of such products, the Limited Warranty is not

available for Skullcandy products sold by unauthorized sellers.

         69.       The Limited Warranty is a material element of genuine Skullcandy

products and likewise is a material component of customer purchasing decisions.

G.       Defendants’ Illegal Sale of Skullcandy Products on the Internet

         70.       To ensure that Authorized Dealers adhere to Skullcandy’s quality

control requirements and restrictions on authorized online sales, Skullcandy

regularly monitors sales of its products on the Internet.

          71. In the course of this monitoring, Skullcandy discovered in November

 2018 that products bearing the Skullcandy Trademarks were being illegally sold

 on Amazon through a storefront called “TECHMATIC.”

          72. On information and belief, Defendants created the Amazon storefront

 “TECHMATIC” during or before November 2018 and began selling products

 bearing the Skullcandy Trademarks through the storefront thereafter.

          73. Defendants are not Authorized Dealers of Skullcandy products and do

 not comply with the Skullcandy Rules.

          74. Despite not being approved as Authorized Dealers, Defendants have

 sold, and continue to sell, products bearing the Skullcandy Trademarks through

 their Amazon storefront.




99387622.1 0043664-00008                    24
          Case 2:18-cv-00929-PMW Document 2 Filed 12/04/18 Page 25 of 63




H.       Defendants Do Not Abide by Skullcandy’s Quality Controls and
         Customer Service Requirements

         75.       Defendants do not abide by Skullcandy’s quality control measures

that it imposes upon Authorized Dealers.

         76.       Defendants do not comply with Skullcandy’s quality control

requirements because they have not provided Skullcandy their business

information or given Skullcandy an opportunity to vet them to determine if they

meet Skullcandy’s high level of standards that it demands of its Authorized

Dealers.

         77.       Defendants do not comply with Skullcandy’s quality control

requirements because they sell products on their Amazon storefront anonymously.

Defendants’ storefront page does not include their business name, mailing address,

or email address, or any other contact information. In fact, as discussed in greater

detail below, Defendants undertake great efforts to maintain anonymity and

prevent anyone from contacting them regarding their business and poor-quality

products they sell to unwitting consumers.         Defendants’ concerted efforts at

maintaining anonymity prevent Skullcandy from addressing any quality control

issues or negative reviews that arise out of Defendants’ sale of products bearing the

Skullcandy Trademarks, such as the complaints discussed above.

         78.       Defendants also do not comply with Skullcandy’s quality control

requirements because they have not disclosed to Skullcandy where they acquire
99387622.1 0043664-00008                    25
          Case 2:18-cv-00929-PMW Document 2 Filed 12/04/18 Page 26 of 63



products that bear the Skullcandy Trademarks. Accordingly, Skullcandy cannot

determine if any products sold by Defendants are genuine.

         79.       Defendants do not comply with Skullcandy’s quality control

requirements with respect to inventory because, upon information and belief,

Defendants do not inspect the products they sell for damage, defects, evidence of

tampering, and other non-conformance and remove all such products from

inventory. Instead, upon information and belief, Defendants sell products bearing

the Skullcandy Trademarks that are damaged or of otherwise lesser quality.

         80.       Defendants do not comply with Skullcandy’s quality control

requirements with respect to storage conditions because, upon information and

belief, Defendants do not store their products in a cool, dry place, away from direct

sunlight, extreme heat, and dampness.

         81.       Defendants do not comply with Skullcandy’s quality control

fulfillment requirements because, on information and belief, they store their

products at Amazon warehouses, they allow their inventory stored at Amazon’s

warehouses to be commingled with other sellers’ inventory, and/or they keep no

product inventory at all and solely order Skullcandy products from other online

storefronts after customers purchase products from Defendants’ Amazon

storefront. As a result, even if Defendants were to implement quality-assurance

procedures comparable to those that Skullcandy requires of Authorized Dealers,


99387622.1 0043664-00008                 26
          Case 2:18-cv-00929-PMW Document 2 Filed 12/04/18 Page 27 of 63



customers still could not be assured of receiving products that abide by those

quality controls when purchasing Skullcandy products from Defendants.

         82.       Defendants do not comply with Skullcandy’s quality control

requirements because, upon information and belief, they sell products as “new”

that have been opened, returned and/or repackaged. Upon information and belief,

Defendants allow products that are returned to Amazon to be repackaged and

placed back in their inventory as “new” products. This results in consumers, who

believe they are purchasing new Skullcandy products, actually receiving returned

products of inferior quality.

         83.       Upon information and belief, Defendants do not comply with

Skullcandy’s quality control requirements related to the handling, packaging, and

shipping of products because Defendants sell products bearing the Skullcandy

Trademarks that arrive damaged or defective.

         84.       Defendants’ failure to abide by the Skullcandy Rules prevents

Skullcandy from exercising control over the quality of products Defendants sell

bearing the Skullcandy Trademarks. Skullcandy cannot audit Defendants to ensure

they are complying with Skullcandy’s quality controls and/or close Defendants’

account for failing to comply with Skullcandy’s quality control requirements.

         85.       Defendants’ failure to comply with the Skullcandy Rules also

interferes with Skullcandy’s quality controls because Skullcandy cannot obtain


99387622.1 0043664-00008                   27
          Case 2:18-cv-00929-PMW Document 2 Filed 12/04/18 Page 28 of 63



Defendants’ assistance with any recall or consumer safety information efforts that

may arise with respect to products sold by Defendants.

         86.       Defendants also do not comply with Skullcandy’s customer service

requirements because they are not qualified nor have they been trained by

Skullcandy to accurately describe, demonstrate, and sell the products in their

inventory and to advise customers on the safe and proper use of Skullcandy

products.

         87.       Defendants also do not comply with Skullcandy’s customer service

requirements because they do not, and are unable to, provide ongoing support and

responses to consumer inquiries that Skullcandy requires of its Authorized Dealers.

         88.       Defendants do not comply with Skullcandy’s customer service

requirements because they do not take appropriate steps to address negative

reviews from customers and do not cooperate with Skullcandy in investigating

negative product reviews.

I.       Defendants are Infringing on the Skullcandy Trademarks by Selling
         Products Bearing the Skullcandy Trademarks That are Not Subject to,
         Do Not Abide by, and Interfere with Skullcandy’s Quality Controls and
         Customer Service Requirements and by Selling Products That Do Not
         Come with the Skullcandy Limited Warranty

         89.       For all of the reasons set forth above, the products Defendants sell

bearing the Skullcandy Trademarks fail to adhere to the extensive and legitimate




99387622.1 0043664-00008                     28
          Case 2:18-cv-00929-PMW Document 2 Filed 12/04/18 Page 29 of 63



quality controls that Skullcandy exercises over products bearing the Skullcandy

Trademarks to protect consumers and its brand goodwill.

         90.       The products sold by Defendants are not subject to, do not abide by,

and interfere with Skullcandy’s quality controls and customer service

requirements.

         91.       Defendants’ unauthorized sale of products bearing the Skullcandy

Trademarks infringes on the Skullcandy Trademarks and diminishes their value.

         92.       Because the products Defendants sell are not subject to, do not abide

by, and interfere with Skullcandy’s quality controls and customer service

requirements, the products Defendants sell are materially different from genuine

Skullcandy products.

         93.       The products Defendants sell are also materially different from

genuine Skullcandy products because they are not covered by the Skullcandy

Limited Warranty.

         94.       Defendants’ unauthorized sale of non-genuine products bearing the

Skullcandy Trademarks is likely to, and does, create customer confusion because

customers who purchase products from Defendants believe they are purchasing

genuine Skullcandy products when, in fact, they are not.




99387622.1 0043664-00008                      29
          Case 2:18-cv-00929-PMW Document 2 Filed 12/04/18 Page 30 of 63



         95.       Despite these facts, Defendants have sold, and continue to sell,

products bearing the Skullcandy Trademarks through their Amazon storefront

without Skullcandy’s consent.

         96.       Many consumers have complained about products they purchased

from Defendants through their “TECHMATIC” storefront.             For example, on

January 9, 2018, a customer—“Tristan”—complained that he received a product

that differed from the one he was led to believe he was purchasing: “The seller’s

description is not correct … Very bad business, I vowed never to buy their goods.”




         97.       On May 14, 2018, a customer—“Eric”—complained that he received

a product that had already been opened and was potentially used, despite

purchasing a “new” product: “I received a used, or open-box item marked as new,

the seals on the packaging were already broken and the box showed wear … hard

not to feel like someone tried get away with something at my expense.”




         98.       On August 1, a customer—“haleakala”—similarly complained that he

or she received a product that was used, missing a part, and defective: “The

product delivered to me was not new. The top and bottom clear security tape was

99387622.1 0043664-00008                    30
          Case 2:18-cv-00929-PMW Document 2 Filed 12/04/18 Page 31 of 63



already cut when I received the box. The inside product was missing the masking

tape because it had already been used. The product was defective upon install.

Seller should not be sending out “returned defective product” to buyers being sold

‘NEW’ items.”




         99.       On August 11, 2018, a customer—“BJAE”—complained that the

product he or she purchased came without its charger: “Hello, I just received my

package and I did not receive a charger!! The amount of money this device cost, I

thought all of the pieces would have come with it!”




         100. On September 12, 2018, a customer—“jake”—complained that the

product he received was “Not good.”




         101. On November 11, 2018, a customer—“Giselle Kurdi”—complained

that she received a defective product: “Item is defective and have malfunctioned

immediately.”




99387622.1 0043664-00008                 31
          Case 2:18-cv-00929-PMW Document 2 Filed 12/04/18 Page 32 of 63



         102. These complaints are typical of the complaints made about products

sold by unauthorized sellers, including the sale of tampered with and poor quality

products.

         103. Upon information and belief, additional consumers have made

complaints about the quality of products bearing the Skullcandy Trademarks that

Defendants sold through their “TECHMATIC” storefront.

J.       Skullcandy Has Repeatedly Attempted to Stop Defendants’ Illegal Sale
         of Products Bearing the Skullcandy Trademarks but Defendants
         Continue to Willfully Infringe on the Skullcandy Trademarks

         104. After Skullcandy discovered products bearing the Skullcandy

Trademarks being illegally sold on the “TECHMATIC” storefront, Skullcandy

began an investigation to determine who was operating the storefront. There was

(and continues to be) no contact information of any kind on the “TECHMATIC”

storefront, so Skullcandy had to spend significant time and resources investigating

the storefront to identify its operators.

         105. Through its initial investigation, Skullcandy discovered that the

“TECHMATIC” storefront was registered under the name “ZMZ Global Inc” at an

address of 100 Lackawanna Avenue, Parsippany, NJ 07054 (the “Lackawanna

Address”). Through further investigation, Skullcandy determined that the

Lackawanna Address is a warehouse owned by ZMZ Global.




99387622.1 0043664-00008                    32
          Case 2:18-cv-00929-PMW Document 2 Filed 12/04/18 Page 33 of 63



         106. Through further investigation, Skullcandy discovered that public

records connect ZMZ Global to an additional address: 35 Afterglow Way,

Montclair, NJ 07042 (the “Afterglow Address”). Skullcandy also determined that

the Afterglow Address is the home residence of Zachary Zeltzer.

         107. Through additional investigation, Skullcandy discovered that Zachary

Zeltzer is also the Chief Executive Officer of Dialectic Distribution, a separate

New Jersey corporation. According to public records, Dialectic Distribution is

located at 1275 Bloomfield Avenue, Suite 66, Montclair, New Jersey 07042 (the

“Bloomfield Address”). Through further investigation, Skullcandy discovered that

ZMZ Global is also connected to the Bloomfield Address.

         108. The website for Dialectic Distribution lists Zachary Zeltzer as the

company’s Chief Executive Officer and his wife, Lauren Zeltzer, as the company’s

Chief Operating Officer. The website also lists both individuals as the company’s

co-founders. See https://dialecticdistribution.com/about/team/.

         109. The Certificate of Incorporation for ZMZ Global also lists both

Zachary Zeltzer and Lauren Zeltzer as incorporators and sole members of the

board of directors.

         110. Based on this investigation, Skullcandy concluded that ZMZ Global,

Dialectic Distribution, Zachary Zeltzer, Lauren Zeltzer, or some combination or

the foregoing operate the “TECHMATIC” storefront on Amazon.


99387622.1 0043664-00008                 33
          Case 2:18-cv-00929-PMW Document 2 Filed 12/04/18 Page 34 of 63



         111. On or about November 6, 2018 counsel for Skullcandy sent a cease

and desist letter to ZMZ Global and Zachary Zeltzer at the Afterglow Address,

demanding that they immediately cease selling products bearing the Skullcandy

Trademarks.            Skullcandy did not receive a response to its letter, and the

“TECHMATIC” storefront continued to offer products bearing the Skullcandy

Trademarks for sale.

         112. On or about November 15, 2018, counsel for Skullcandy sent another

cease and deist letter to ZMZ Global and Zachary Zeltzer at the Afterglow

Address. This letter demanded that Defendants cease selling products bearing the

Skullcandy Trademarks and also warned them of their legal duty to not destroy

relevant evidence in light of imminent litigation with Skullcandy. Skullcandy did

not receive a response to this letter either and the “TECHMATIC” storefront

continued to offer products bearing the Skullcandy Trademarks for sale.

         113. As of the time of filing, Skullcandy has not received a response to its

letters and the “TECHMATIC” storefront continues to offer for sale and sell non-

genuine Skullcandy products.

         114. For the reasons discussed above, the products Defendants are selling

are not genuine Skullcandy products, are not subject to, do not abide by, and do not

come with the Skullcandy Limited Warranty, interfere with Skullcandy’s quality




99387622.1 0043664-00008                     34
          Case 2:18-cv-00929-PMW Document 2 Filed 12/04/18 Page 35 of 63



controls and customer service requirements, and are materially different from

genuine Skullcandy products.

         115. Through their sales of products bearing the Skullcandy Trademarks,

Defendants have misled, and continue to mislead, consumers into believing that

they are purchasing genuine Skullcandy products when, in fact, they are not.

         116. Defendants’ actions infringe on the Skullcandy Trademarks and

diminish their value.

         117. Further, Defendants’ disregard of communications from Skullcandy

and continued sale of non-genuine products despite being informed of their

unlawful conduct demonstrates that they are acting intentionally, willfully, and

maliciously.

K.       Skullcandy Has Suffered Significant Harm as a Result of Defendants’
         Conduct

         118. As set forth above, the unauthorized sale of products bearing the

Skullcandy Trademarks through unauthorized sellers, such as Defendants, has

caused significant harm to the Skullcandy brand.

         119. When a consumer receives a poor quality, defective, counterfeit, or

tampered-with product from Defendants, the consumer associates that negative

experience with Skullcandy. As a result, Defendants’ ongoing sale of unauthorized

products bearing the Skullcandy Trademarks harms the Skullcandy brand.



99387622.1 0043664-00008                35
          Case 2:18-cv-00929-PMW Document 2 Filed 12/04/18 Page 36 of 63



         120. Skullcandy has suffered and will continue to suffer significant

monetary harm as a result of Defendants’ actions including, but not limited to, loss

of sales, damage to its intellectual property, and damage to its existing and

potential business relations.

         121. Skullcandy has suffered, and will continue to suffer, irreparable harm

as a result of Defendants’ actions, including, but not limited to, irreparable harm to

its reputation, goodwill, business and customer relationships, intellectual property

rights and brand integrity.

         122. Skullcandy is entitled to injunctive relief because, unless enjoined by

this Court, Defendants will continue to unlawfully sell Skullcandy products,

causing continued irreparable harm to Skullcandy’s reputation, goodwill,

relationships, intellectual property and brand integrity.

         123. Defendants’ conduct was and is knowing, intentional, willful,

malicious, wanton and contrary to law.

         124. Defendants’ willful violations of the Skullcandy Trademarks and

continued pattern of misconduct demonstrate intent to harm Skullcandy.

L.       Liability of the Zeltzers

         125. On information and belief, Zachary Zeltzer and Lauren Zeltzer

(collectively, “the Zeltzers”) are in control of, principals of, and are primarily

responsible for the actions of ZMZ Global and Dialectic Distribution.


99387622.1 0043664-00008                  36
          Case 2:18-cv-00929-PMW Document 2 Filed 12/04/18 Page 37 of 63



         126. Skullcandy asserts claims against each of the Zeltzers in both their

individual capacities and their capacities as corporate officers of ZMZ Global and

Dialectic Distribution.

         127. Until it conducts discovery, Skullcandy cannot determine whether

ZMZ Global, Dialectic Distribution, the Zeltzers in their individual capacities, or

any combination or all of these Defendants jointly operate the “TECHMATIC”

storefront on Amazon.

         128. Alternatively, on information and belief, the Zeltzers direct, control,

ratify, participate in, or are the moving forces behind the sales of infringing

Skullcandy products by ZMZ Global and Dialectic Distribution. Accordingly,

each of the Zeltzers is personally liable for infringing activities of ZMZ Global and

Dialectic Distribution without regard to piercing the corporate veil.

         129. Alternatively, on information and belief, ZMZ Global and Dialectic

Distribution follow so few corporate formalities and are so dominated by the

Zeltzers that they are merely alter egos of the Zeltzers. Accordingly, Skullcandy is

entitled to pierce the corporate veil of ZMZ Global and Dialectic Distribution and

hold each of the Zeltzers personally liable for the infringing activities of ZMZ

Global and Dialectic Distribution.




99387622.1 0043664-00008                  37
          Case 2:18-cv-00929-PMW Document 2 Filed 12/04/18 Page 38 of 63




                            FIRST CAUSE OF ACTION
                              Trademark Infringement
                                  15 U.S.C. § 1114

         130. Skullcandy hereby incorporates the allegations set forth in the

foregoing paragraphs as if fully set forth herein.

         131. Skullcandy is the owner of the Skullcandy Trademarks.

         132. Skullcandy has registered the Skullcandy Trademarks with the United

States Patent and Trademark Office.

         133. The Skullcandy Trademarks are valid and subsisting trademarks in

full force and effect.

         134. Defendants willfully and knowingly used, and continue to use, the

Skullcandy Trademarks in commerce for purposes of selling Skullcandy products

on the Internet without the consent of Skullcandy.

         135. The products Defendants sell bearing the Skullcandy Trademarks are

not authorized for sale by Skullcandy.

         136. Skullcandy has established legitimate, substantial, and non-pretextual

quality control procedures over Skullcandy products.

         137. Skullcandy abides by these quality control procedures and requires all

of its Authorized Dealers to abide by these quality controls.

         138. Skullcandy’s quality controls are material, as they protect consumers

and prevent them from receiving poor quality products that could harm them.


99387622.1 0043664-00008                  38
          Case 2:18-cv-00929-PMW Document 2 Filed 12/04/18 Page 39 of 63



When a consumer is deciding whether to purchase a protect bearing the Skullcandy

Trademarks, whether the product is subject to and abides by Skullcandy’s quality

controls would be relevant to the consumers’ purchasing decision.

         139. The products Defendants sell bearing the Skullcandy Trademarks are

not subject to, do not abide by, and interfere with Skullcandy’s quality controls and

customer service requirements.

         140. The products Defendants sell bearing the Skullcandy Trademarks do

not come with Skullcandy’s Limited Warranty.

         141. Because the products Defendants sell bearing the Skullcandy

Trademarks are not subject to, do not abide by, and interfere with Skullcandy’s

quality controls and customer service requirements, and additionally do not come

with the Limited Warranty, the products Defendants sell are materially different

from genuine Skullcandy products.

         142. Because the products Defendants sell bearing the Skullcandy

Trademarks are not subject to, do not abide by, and interfere with Skullcandy’s

quality controls and customer service requirements, and do not come with the

Limited Warranty, the products Defendants sell are not genuine Skullcandy

products.




99387622.1 0043664-00008                 39
          Case 2:18-cv-00929-PMW Document 2 Filed 12/04/18 Page 40 of 63



         143. Defendants’ unauthorized sale of products bearing the Skullcandy

Trademarks interferes with Skullcandy’s quality controls and ability to exercise

quality control over products bearing the Skullcandy Trademarks.

         144. Defendants’ unauthorized sale of products bearing the Skullcandy

Trademarks is likely to cause confusion, cause mistake, or deceive consumers

because it suggests that the products Defendants offer for sale are subject to and

abide by Skullcandy’s quality controls, and come with the Limited Warranty when,

in fact, they do not.

         145. Defendants’ unauthorized sale of products bearing the Skullcandy

Trademarks is likely to cause confusion, cause mistake, or deceive consumers

because it suggests that the products Defendants offer for sale are genuine

Skullcandy products when, in fact, they are not.

         146. Defendants’ unauthorized sale of products bearing the Skullcandy

Trademarks is likely to cause confusion, cause mistake, or deceive consumers

because it suggests that the products Defendants offer for sale are sponsored,

authorized, or otherwise connected with Skullcandy when, in fact, they are not.

         147. Defendants’ unauthorized use of the Skullcandy Trademarks has

infringed upon and materially damaged the value of the Skullcandy Trademarks

and caused significant damage to Skullcandy’s business relationships.




99387622.1 0043664-00008                40
          Case 2:18-cv-00929-PMW Document 2 Filed 12/04/18 Page 41 of 63



         148. As a proximate result of Defendants’ actions, Skullcandy has suffered,

and continues to suffer immediate and irreparable harm. Skullcandy has also

suffered, and continues to suffer, damages, including, but not limited to, loss of

business, goodwill, reputation, and profits in an amount to be proven at trial.

         149. Skullcandy is entitled to recover its damages caused by Defendants’

infringement of the Skullcandy Trademarks and disgorge Defendants’ profits from

their willfully infringing sales and unjust enrichment.

         150. Skullcandy is entitled to injunctive relief under 15 U.S.C. § 1116

because it has no adequate remedy at law for Defendants’ infringement and unless

Defendants are permanently enjoined, Skullcandy will suffer irreparable harm.

         151. Skullcandy is entitled to enhanced damages and attorneys’ fees under

15 U.S.C. § 1117(a) because Defendants willfully, intentionally, maliciously, and

in bad faith infringed on the Skullcandy Trademarks.

                           SECOND CAUSE OF ACTION
                               Unfair Competition
                               15 U.S.C. § 1125(a)

         152. Skullcandy hereby incorporates the allegations set forth in the

foregoing paragraphs as if fully set forth herein.

         153. Skullcandy is the owner of the Skullcandy Trademarks.

         154. Skullcandy has registered the Skullcandy Trademarks with the United

States Patent and Trademark Office.


99387622.1 0043664-00008                  41
          Case 2:18-cv-00929-PMW Document 2 Filed 12/04/18 Page 42 of 63



         155. The Skullcandy Trademarks are valid and subsisting trademarks in

full force and effect.

         156. Defendants have willfully and knowingly used, and continue to use,

the Skullcandy Trademarks in commerce for purposes of selling and advertising

products bearings the Skullcandy Trademarks without the consent of Skullcandy.

         157. The products Defendants advertise and sell bearing the Skullcandy

Trademarks are not authorized for sale by Skullcandy.

         158. Skullcandy has established legitimate, substantial, and non-pretextual

quality control procedures over Skullcandy products.

         159. Skullcandy abides by these quality control procedures and requires all

of its Authorized Dealers to abide by these quality controls.

         160. Skullcandy’s quality controls are material, as they protect consumers

and prevent them from receiving poor quality products that could harm them.

When a consumer is deciding whether to purchase a product bearing the

Skullcandy Trademarks, whether the product is subject to and abides by

Skullcandy’s quality controls would be relevant to the consumers’ purchasing

decision.

         161. The products Defendants advertise and sell bearing the Skullcandy

Trademarks are not subject to, do not abide by, and interfere with Skullcandy’s

quality controls and customer service requirements.


99387622.1 0043664-00008                  42
          Case 2:18-cv-00929-PMW Document 2 Filed 12/04/18 Page 43 of 63



         162. The products Defendants advertise and sell bearing the Skullcandy

Trademarks do not come with Skullcandy’s Limited Warranty.

         163. Because the products Defendants advertise and sell bearing the

Skullcandy Trademarks are not subject to, do not abide by, and interfere with

Skullcandy’s quality controls and customer service requirements, and do not come

with the Limited Warranty, the products Defendants sell are materially different

from genuine Skullcandy products.

         164. Because the products Defendants advertise and sell bearing the

Skullcandy Trademarks are not subject to, do not abide by, and interfere with

Skullcandy’s quality controls and customer service requirements, and do not come

with the Limited Warranty, the products Defendants sell are not genuine

Skullcandy products.

         165. Defendants’ unauthorized advertisement and sale of products bearing

the Skullcandy Trademarks interferes with Skullcandy’s quality controls and

ability to exercise quality control over products bearing the Skullcandy

Trademarks.

         166. Defendants’ use of the Skullcandy Trademarks in connection with

their unauthorized sale and advertising of products bearing the Skullcandy

Trademarks is likely to cause confusion, cause mistake, or deceive consumers

because it suggests that the products Defendants offer for sale are subject to and


99387622.1 0043664-00008                43
          Case 2:18-cv-00929-PMW Document 2 Filed 12/04/18 Page 44 of 63



abide by Skullcandy’s quality control program, and come with the Limited

Warranty and customer service benefits, when, in fact, they do not.

         167. Defendants’ use of the Skullcandy Trademarks in connection with

their unauthorized sale and advertising of products bearing the Skullcandy

Trademarks is likely to cause confusion, cause mistake, or deceive consumers

because it suggests that the products Defendants offer for sale are genuine

Skullcandy products when, in fact, they are not.

         168. Defendants’ use of the Skullcandy Trademarks in connection with

their unauthorized sale and advertising of products bearing the Skullcandy

Trademarks is likely to cause confusion, cause mistake, or deceive consumers

because it suggests that the products Defendants offer for sale are sponsored by,

authorized by, approved by, or otherwise connected with Skullcandy when, in fact,

they are not.

         169. Defendants’ unauthorized sale of products bearing Skullcandy

Trademarks and unauthorized use of Skullcandy Trademarks in advertising

infringes on the Skullcandy Trademarks.

         170. Defendants’ unauthorized sale of products bearing Skullcandy

Trademarks and unauthorized use of Skullcandy Trademarks in advertising has

materially damaged the value of the Skullcandy Trademarks and has caused

significant damages to Skullcandy’s business relations.


99387622.1 0043664-00008                44
          Case 2:18-cv-00929-PMW Document 2 Filed 12/04/18 Page 45 of 63



         171. As a proximate result of Defendants’ actions, Skullcandy has suffered,

and will continue to suffer, damage to its business, goodwill, reputation, and

profits in an amount to be proven at trial

         172. Skullcandy is entitled to recover its damages caused by Defendants’

infringement of the Skullcandy Trademarks and disgorge Defendants’ profits from

their willfully infringing sales and unjust enrichment.

         173. Skullcandy is entitled to injunctive relief under 15 U.S.C. § 1116

because it has no adequate remedy at law for Defendants’ infringement and unless

Defendants are permanently enjoined, Skullcandy will suffer irreparable harm.

         174. Skullcandy is entitled to enhanced damages and attorneys’ fees under

15 U.S.C. § 1117(a) because Defendants willfully, intentionally, maliciously, and

in bad faith infringed on the Skullcandy Trademarks.

                           THIRD CAUSE OF ACTION
                              Trademark Dilution
                               15 U.S.C. §1125(c)

         175. Skullcandy hereby incorporates the allegations set forth in the

foregoing paragraphs as if fully set forth herein.

         176. Skullcandy is the owner of the Skullcandy Trademarks.

         177. Skullcandy has registered the Skullcandy Trademarks with the United

States Patent and Trademark Office.




99387622.1 0043664-00008                     45
          Case 2:18-cv-00929-PMW Document 2 Filed 12/04/18 Page 46 of 63



         178. The Skullcandy Trademarks are valid and subsisting trademarks in

full force and effect.

         179. For fifteen years, Skullcandy has marketed and sold products under

the Skullcandy name throughout the United States.

         180. Skullcandy filed the SKULLCANDY® trademark on January 10,

2006, and it was registered on November 7, 2006. Skullcandy has actively used

and marketed products under the SKULLCANDY® trademark since that time.

         181. Skullcandy has expended substantial time, money, and resources

advertising and promoting Skullcandy products with the SKULLCANDY®

trademark.

         182. Skullcandy markets, advertises, and sells products using the

SKULLCANDY® trademark throughout the United States.

         183. Skullcandy has established legitimate, substantial, and non-pretextual

quality control procedures over Skullcandy products.

         184. Skullcandy abides by these quality control procedures and requires all

of its Authorized Dealers to abide by these quality controls.

         185. Skullcandy’s quality controls are material, as they protect consumers

and prevent them from receiving poor quality products that could harm them.

When a consumer is deciding whether to purchase a protect bearing the Skullcandy




99387622.1 0043664-00008                  46
          Case 2:18-cv-00929-PMW Document 2 Filed 12/04/18 Page 47 of 63



Trademarks, whether the product is subject to and abides by Skullcandy’s quality

controls would be relevant to the consumers’ purchasing decision.

         186. Skullcandy also offers the Limited Warranty for genuine Skullcandy

products purchased from Authorized Dealers.

         187. Consumers recognize the SKULLCANDY® trademark as being

associated with high quality headphones and speakers in the audio electronics

market.

         188. Because of the quality and innovation of Skullcandy products and the

longevity of the use of the Skullcandy name and SKULLCANDY® trademark,

consumers trust the Skullcandy name and Skullcandy products.

         189. The SKULLCANDY® Trademark is widely recognized by the

general public of the United States and Skullcandy is widely recognized as the

source of products bearing the Skullcandy Trademarks.

         190. The SKULLCANDY® trademark is the means by which Skullcandy

products are distinguished from others in the marketplace.

         191. The SKULLCANDY® trademark is inherently distinctive, and as a

result      of     Skullcandy’s   long,   continuous,   and   exclusive   use   of   the

SKULLCANDY® trademark, it has acquired a secondary meaning associated by

purchasers and the public with Skullcandy products.




99387622.1 0043664-00008                     47
          Case 2:18-cv-00929-PMW Document 2 Filed 12/04/18 Page 48 of 63



         192. For these reasons, since at least 2016, the SKULLCANDY®

trademark has been famous, distinctive, and widely recognized by the consuming

public.

         193. After the SKULLCANDY® trademark became famous in 2017,

Defendants began willfully and knowingly using, and continue to use, the

SKULLCANDY® trademark in commerce for purposes of selling products

bearing the SKULLCANDY® trademark on the Internet without Skullcandy’s

consent.

         194. Defendants’ willful use of the SKULLCANDY® trademark in

connection with the unauthorized and illegal sale of its products dilutes the

SKULLCANDY® trademark because the products Defendants sell are not subject

to, and do not abide by, Skullcandy’s quality controls and interfere with

Skullcandy’s ability to exercise control over the quality of its products.

         195. Consumers who receive poor quality products from Defendants

associate that lack of quality with Skullcandy and the SKULLCANDY®

trademark.

         196. Consumers who receive poor quality products submit negative online

reviews disparaging Skullcandy and the SKULLCANDY® trademark.                These

negative reviews influence other consumers and cause them to become less likely




99387622.1 0043664-00008                  48
          Case 2:18-cv-00929-PMW Document 2 Filed 12/04/18 Page 49 of 63



to purchase Skullcandy products and trust products bearing the SKULLCANDY®

trademark.

         197. As a result, Defendants’ unauthorized and willful use of the

SKULLCANDY® trademark has tarnished and diluted the SKULLCANDY®

trademark.

         198. As a proximate result of Defendants’ actions, Skullcandy has suffered,

and will continue to suffer, damage to its business, goodwill, reputation, and

profits in an amount to be proven at trial.

         199. Skullcandy is entitled to recover its damages caused by Defendants’

infringement of the Skullcandy Trademarks and disgorge Defendants’ profits from

their willfully infringing sales and unjust enrichment.

         200. Skullcandy is entitled to injunctive relief under 15 U.S.C. § 1116

because it has no adequate remedy at law for Defendants’ infringement and unless

Defendants are permanently enjoined, Skullcandy will suffer irreparable harm.

         201. Skullcandy is entitled to enhanced damages and attorneys’ fees under

15 U.S.C. § 1117(a) because Defendants willfully, intentionally, maliciously, and

in bad faith infringed on the Skullcandy Trademarks.

                              FOURTH CAUSE OF ACTION
                           Common Law Trademark Infringement

         202. Skullcandy hereby incorporates the allegations set forth in the

foregoing paragraphs as if fully set forth herein.
99387622.1 0043664-00008                  49
          Case 2:18-cv-00929-PMW Document 2 Filed 12/04/18 Page 50 of 63



         203. This claim arises under the laws of the State of Utah.

         204. Skullcandy is the owner of the Skullcandy Trademarks.

         205. Skullcandy has registered the Skullcandy Trademarks with the United

States Patent and Trademark Office.

         206. The Skullcandy Trademarks are valid and subsisting trademarks in

full force and effect.

         207. The Skullcandy Trademarks are distinctive and widely recognized by

the consuming public.          Skullcandy products are sold and purchased through

Skullcandy’s Authorized Dealers throughout the United States, including Utah.

         208. Skullcandy is widely recognized as the designated source of goods

bearing the Skullcandy Trademarks.

         209.      Defendants willfully and knowingly used, and continue to use, the

Skullcandy Trademarks in interstate commerce for the purpose of selling products

bearing the Skullcandy Trademarks without Skullcandy’s consent.

         210. The products Defendants sell bearing the Skullcandy Trademarks are

not authorized for sale by Skullcandy.

         211. Skullcandy has established legitimate, substantial, and non-pretextual

quality control procedures over Skullcandy products.

         212. Skullcandy abides by these quality control procedures and requires all

of its Authorized Dealers to abide by these quality controls.


99387622.1 0043664-00008                    50
          Case 2:18-cv-00929-PMW Document 2 Filed 12/04/18 Page 51 of 63



         213. Skullcandy’s quality controls are material, as they protect consumers

and prevent them from receiving lesser quality products. When a consumer is

deciding whether to purchase a product bearing the Skullcandy Trademarks,

whether the product is subject to and abides by Skullcandy’s quality controls

would be relevant to the consumers’ purchasing decision.

         214. The products Defendants sell bearing the Skullcandy Trademarks are

not subject to, do not abide by, and interfere with Skullcandy’s quality controls and

customer service requirements.

         215. The products Defendants sell bearing the Skullcandy Trademarks do

not come with the Limited Warranty.

         216. Because the products Defendants sell bearing the Skullcandy

Trademarks are not subject to, do not abide by, and interfere with Skullcandy’s

quality controls and customer service requirements, and do not come with the

Limited Warranty, the products Defendants sell are materially different from

genuine Skullcandy products.

         217. Because the products Defendants sell bearing the Skullcandy

Trademarks are not subject to, do not abide by, and interfere with Skullcandy’s

quality controls and customer service requirements, and do not come with the

Limited Warranty, the products Defendants sell are not genuine Skullcandy

products.


99387622.1 0043664-00008                 51
          Case 2:18-cv-00929-PMW Document 2 Filed 12/04/18 Page 52 of 63



         218. Defendants’ unauthorized sale of products bearing the Skullcandy

Trademarks interferes with Skullcandy’s quality controls and ability to exercise

quality control over products bearing the Skullcandy Trademarks.

         219. Defendants’ unauthorized sale of products bearing the Skullcandy

Trademarks is likely to cause confusion, cause mistake, or deceive consumers

because it suggests that the products Defendants offer for sale are subject to and

abide by Skullcandy’s quality controls, and come with the Limited Warranty and

customer service benefits, when, in fact, they do not.

         220. Defendants’ unauthorized sale of products bearing the Skullcandy

Trademarks is likely to cause confusion, cause mistake, or deceive consumers

because it suggests that the products Defendants offer for sale are genuine

Skullcandy products when, in fact, they are not.

         221. Defendants’ unauthorized sale of products bearing the Skullcandy

Trademarks is likely to cause confusion, cause mistake, or deceive consumers

because it suggests that the products Defendants offer for sale are sponsored,

authorized, or otherwise connected with Skullcandy when, in fact, they are not.

         222. Defendants’ knowing and willful use of the Skullcandy Trademarks in

connection with the unauthorized and illegal sale of products bearing the

Skullcandy Trademarks without Skullcandy’s consent infringes on the Skullcandy




99387622.1 0043664-00008                 52
          Case 2:18-cv-00929-PMW Document 2 Filed 12/04/18 Page 53 of 63



Trademarks and is contrary to honest practice in industrial and commercial

matters.

         223. Defendants’ unlawful actions and unauthorized use of the Skullcandy

Trademarks has materially damaged the value of the Skullcandy Trademarks,

caused significant damage to Skullcandy’s business relations, and infringed on the

Skullcandy Trademarks.

         224. As a proximate result of Defendants’ actions, Skullcandy has suffered,

and will continue to suffer, irreparable harm, as well as damage to its business,

goodwill, reputation, and profits in an amount to be proven at trial.

         225. Skullcandy is entitled to punitive damages because Defendants acted

willfully and maliciously toward Skullcandy or with knowing or reckless

indifference toward, and disregard of, the rights of Skullcandy.

                             FIFTH CAUSE OF ACTION
                             Deceptive Trade Practices
                             Utah Code Ann. § 13-11a-3

         226. Skullcandy hereby incorporates the allegations set forth in the

foregoing paragraphs as if fully set forth herein.

         227. This claim arises under the laws of the State of Utah.

         228. Skullcandy is the owner of the Skullcandy Trademarks.

         229. Skullcandy has registered the Skullcandy Trademarks with the United

States Patent and Trademark Office.


99387622.1 0043664-00008                   53
          Case 2:18-cv-00929-PMW Document 2 Filed 12/04/18 Page 54 of 63



         230. The Skullcandy Trademarks are valid and subsisting trademarks in

full force and effect.

         231. Defendants willfully and knowingly used, and continue to use, the

Skullcandy Trademarks in interstate commerce, including through their product

listings on Amazon, for purposes of advertising, promoting, and selling Skullcandy

products on the Internet without Skullcandy’s consent.

         232. Defendants’ advertisements and promotions of products unlawfully

using the Skullcandy Trademarks have been disseminated to the relevant

purchasing public.

         233. The products Defendants advertise and sell bearing the Skullcandy

Trademarks are not authorized for sale by Skullcandy.

         234. Skullcandy has established legitimate, substantial, and non-pretextual

quality control procedures over Skullcandy products.

         235. Skullcandy abides by these quality control procedures and requires all

of its Authorized Dealers to abide by these quality controls.

         236. Skullcandy’s quality controls are material, as they protect consumers

and prevent them from receiving poor quality products that could harm them.

When a consumer is deciding whether to purchase a product bearing the

Skullcandy Trademarks, whether the product is subject to and abides by




99387622.1 0043664-00008                  54
          Case 2:18-cv-00929-PMW Document 2 Filed 12/04/18 Page 55 of 63



Skullcandy’s quality controls would be relevant to the consumers’ purchasing

decision.

         237. The products Defendants advertise, promote, and sell bearing the

Skullcandy Trademarks are not subject to, do not abide by, and interfere with

Skullcandy’s quality controls and customer service requirements.

         238. The products Defendants advertise, promote, and sell bearing the

Skullcandy Trademarks do not come with the Limited Warranty, which would be

relevant to the consumers’ purchasing decisions.

         239. Because the products Defendants advertise and sell bearing the

Skullcandy Trademarks are not subject to, do not abide by, and interfere with

Skullcandy’s quality controls and customer service requirements, and do not come

with the Limited Warranty, the products Defendants sell are materially different

from genuine Skullcandy products.

         240. Because the products Defendants advertise and sell bearing the

Skullcandy Trademarks are not subject to, do not abide by, and interfere with

Skullcandy’s quality controls and customer service requirements, and do not come

with the Limited Warranty, the products Defendants sell are not genuine

Skullcandy products.




99387622.1 0043664-00008                55
          Case 2:18-cv-00929-PMW Document 2 Filed 12/04/18 Page 56 of 63



         241. Defendants’ unauthorized sale of products bearing the Skullcandy

Trademarks interferes with Skullcandy’s quality controls and ability to exercise

quality control over products bearing the Skullcandy Trademarks.

         242. Defendants’ use of the Skullcandy Trademarks in connection with the

unauthorized sale and advertising of products is likely to cause confusion, cause

mistake, or deceive an appreciable number of ordinarily prudent purchasers as to

the affiliation, connection, association, sponsorship or approval of Skullcandy

products because it suggests that the products Defendants offer for sale originate

from, or are sponsored, authorized, approved, or otherwise connected with

Skullcandy when, in fact, they are not.

         243. Defendants’ unauthorized sale of products bearing the Skullcandy

Trademarks, and unauthorized use of the Skullcandy Trademarks in advertising

constitute deceptive trade practices under Utah Code Ann. § 13-11a-3.

         244. Defendants’ unauthorized sale of products bearing the Skullcandy

Trademarks, and unauthorized use of the Skullcandy Trademarks in advertising

materially damages the value of the Skullcandy Trademarks and causes significant

damages to Skullcandy’s business relations.

         245. As a result of Defendants’ unlawful actions, Skullcandy has suffered,

and continues to suffer immediate and irreparable harm. Skullcandy has also




99387622.1 0043664-00008                  56
          Case 2:18-cv-00929-PMW Document 2 Filed 12/04/18 Page 57 of 63



suffered, and continues to suffer, damages, including, but not limited to, loss of

business, goodwill, reputation, and profits in an amount to be proven at trial.

         246. Pursuant to Utah Code Ann. § 13-11a-4(2), Skullcandy is entitled to

injunctive relief enjoining Defendants’ infringing conduct, as well as damages, and

attorneys’ fees and costs.

         247. Skullcandy is also entitled to punitive damages because Defendants

acted willfully and maliciously toward Skullcandy or with knowing or reckless

indifference toward, and disregard of, the rights of Skullcandy.

                             SIXTH CAUSE OF ACTION
                                  Unfair Competition
                              Utah Code Ann. § 13-5a-102

         248. Skullcandy hereby incorporates the allegations set forth in the

foregoing paragraphs as if fully set forth herein.

         249. This claim arises under the laws of the State of Utah.

         250. Skullcandy is the owner of the Skullcandy Trademarks.

         251. Skullcandy has registered the Skullcandy Trademarks with the United

States Patent and Trademark Office.

         252. The Skullcandy Trademarks are valid and subsisting trademarks in

full force and effect.

         253. Defendants willfully and knowingly used, and continue to use, the

Skullcandy Trademarks in interstate commerce, including through their product


99387622.1 0043664-00008                   57
          Case 2:18-cv-00929-PMW Document 2 Filed 12/04/18 Page 58 of 63



listings on Amazon, for the purpose of advertising promoting, and selling products

bearing the Skullcandy Trademarks without the consent of Skullcandy.

         254. Defendants’ advertisements and promotions of products unlawfully

using the Skullcandy Trademarks have been disseminated to the relevant

purchasing public.

         255. The products Defendants advertise and sell bearing the Skullcandy

Trademarks are not authorized for sale by Skullcandy.

         256. Skullcandy has established legitimate, substantial, and non-pretextual

quality control procedures over Skullcandy products.

         257. Skullcandy abides by these quality control procedures and requires all

of its Authorized Dealers to abide by these quality controls.

         258. The products Defendants advertise, promote, and sell are not genuine

Skullcandy products because the products are not authorized for sale by

Skullcandy and are materially different from genuine Skullcandy products.

         259. Skullcandy’s quality controls are material, as they protect consumers

and prevent them from receiving poor quality products that could harm them.

When a consumer is deciding whether to purchase a product bearing the

Skullcandy Trademarks, whether the product is subject to and abides by

Skullcandy’s quality controls would be relevant to the consumers’ purchasing

decision.


99387622.1 0043664-00008                  58
          Case 2:18-cv-00929-PMW Document 2 Filed 12/04/18 Page 59 of 63



         260. The products Defendants advertise, promote, and sell bearing the

Skullcandy Trademarks are not subject to, do not abide by, and interfere with

Skullcandy’s quality controls and customer service requirements.

         261. The products Defendants advertise, promote, and sell bearing the

Skullcandy Trademarks do not come with the Limited Warranty.

         262. Because the products Defendants advertise and sell bearing the

Skullcandy are not subject to, do not abide by, and interfere with Skullcandy’s

quality controls and customer service requirements, and do not come with the

Limited Warranty, the products Defendants sell are materially different from

genuine Skullcandy products.

         263. Because the products Defendants advertise and sell bearing the

Skullcandy Trademarks are not subject to, do not abide by, and interfere with

Skullcandy’s quality controls and customer service requirements, and do not come

with the Limited Warranty, the products Defendants sell are not genuine

Skullcandy products.

         264. Defendants’ unauthorized sale of products bearing the Skullcandy

Trademarks interferes with Skullcandy’s quality controls and ability to exercise

quality control over products bearing the Skullcandy Trademarks.

         265. Defendants’ use of the Skullcandy Trademarks in connection with the

unauthorized sale and advertising of products is likely to cause confusion, cause


99387622.1 0043664-00008                59
          Case 2:18-cv-00929-PMW Document 2 Filed 12/04/18 Page 60 of 63



mistake, or deceive an appreciable number of ordinarily prudent purchasers as to

the affiliation, connection, association, sponsorship or approval of Skullcandy

products because it suggests that the products Defendants offer for sale originate

from, or are sponsored, authorized, approved, or otherwise connected with

Skullcandy when, in fact, they are not.

         266. Defendants’ unauthorized sale of products bearing Skullcandy

Trademarks and unauthorized use of Skullcandy Trademarks in advertising

infringes on the Skullcandy Trademarks.

         267. Defendants’ unauthorized sale of products bearing Skullcandy

Trademarks and unauthorized use of Skullcandy Trademarks in advertising has

materially damaged the value of the Skullcandy Trademarks and has caused

significant damages to Skullcandy’s business relations.

         268. Defendants’ unauthorized sale of products bearing the Skullcandy

Trademarks, and unauthorized use of the Skullcandy Trademarks in advertising

constitute unfair competition under Utah Code Ann. § 13-5a-102.

         269. As a result of Defendants’ unlawful actions, Skullcandy has suffered,

and continues to suffer, irreparable harm.      Skullcandy has also suffered, and

continues to suffer, damages, including, but not limited to, loss of business,

goodwill, reputation, and profits in an amount to be proven at trial.




99387622.1 0043664-00008                  60
          Case 2:18-cv-00929-PMW Document 2 Filed 12/04/18 Page 61 of 63



         270. Pursuant to Utah Code Ann. § 13-5a-103(1), Skullcandy is entitled to

actual damages, punitive damages, and attorneys’ fees and costs.

         271. Skullcandy is also entitled to punitive damages because Defendants

acted willfully and maliciously toward Skullcandy or with knowing or reckless

indifference toward, and disregard of, the rights of Skullcandy.

                                    PRAYER FOR RELIEF

         WHEREFORE, Skullcandy prays for relief and judgment as follows:

         A.        Judgment in favor of Skullcandy and against Defendants in an amount

to be determined at trial including, but not limited to, compensatory damages,

statutory damages, treble damages, restitution, including disgorgement of profits,

punitive damages, and pre-judgment and post-judgment interest, as permitted by

law;

         B.        That a preliminary and permanent injunction be issued enjoining

Defendants and any employees, agents, servants, officers, representatives,

directors, attorneys, successors, affiliates, assigns, any and all other entities owned

or controlled by Defendants, and all of those in active concert and participation

with Defendants (the “Enjoined Parties”) as follows:

                   i)      Prohibiting the Enjoined Parties from advertising or selling, via
                           the Internet or otherwise, all Skullcandy products;

                   ii)     Prohibiting the Enjoined Parties from using any of the
                           Skullcandy Trademarks in any manner, including advertising
                           on the Internet;
99387622.1 0043664-00008                        61
          Case 2:18-cv-00929-PMW Document 2 Filed 12/04/18 Page 62 of 63




                   iii)    Prohibiting the Enjoined Parties from importing, exporting,
                           manufacturing, producing, distributing, circulating, selling,
                           offering to sell, advertising, promoting, or displaying any and
                           all Skullcandy products as well as any products bearing any of
                           the Skullcandy Trademarks;

                   iv)     Prohibiting the Enjoined Parties from disposing of, destroying,
                           altering, moving, removing, concealing, or tampering with any
                           records related to any products sold by them which contain the
                           Skullcandy Trademarks, including: invoices, correspondence
                           with vendors and distributors, bank records, account books,
                           financial statements, purchase contracts, sales receipts, and any
                           other records that would reflect the source of the products that
                           Defendants have sold bearing these trademarks;

                   v)      Requiring the Enjoined Parties to take all action to remove from
                           the Enjoined Parties’ websites any reference to any of
                           Skullcandy’s products, or any of the Skullcandy Trademarks;

                   vi)     Requiring the Enjoined Parties to take all action, including but
                           not limited to, requesting removal from the Internet search
                           engines (such as Google, Yahoo!, and Bing), to remove from
                           the Internet any of the Skullcandy Trademarks which associate
                           Skullcandy’s products or the Skullcandy Trademarks with the
                           Enjoined Parties or the Enjoined Parties’ website;

                   vii)    Requiring the Enjoined Parties to take all action to remove
                           unauthorized Skullcandy Trademarks from the Internet,
                           including from www.amazon.com;

         C.        An award of attorneys’ fees, costs, and expenses; and

         D.        Such other and further relief as the Court deems just, equitable and

proper.




99387622.1 0043664-00008                        62
          Case 2:18-cv-00929-PMW Document 2 Filed 12/04/18 Page 63 of 63




                                   JURY DEMAND
         Pursuant to Rule 38 of the Federal Rules of Civil Procedure, Skullcandy

demands a trial by jury on all claims and issues so triable.

         Respectfully submitted,

Dated: December 4, 2018                     STOEL RIVES, LLP

                                            By: /s/ Monica S. Call
                                                 Monica S. Call
                                                   Attorneys for Skullcandy, Inc.




99387622.1 0043664-00008                  63
